Citation Nr: 0813946	
Decision Date: 04/28/08    Archive Date: 05/08/08

DOCKET NO.  06-03 008	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an initial compensable rating for 
bilateral tinea pedis.

2.  Entitlement to an initial rating for bilateral pes planus 
in excess of 10 percent.

3.  Entitlement to an initial rating for headaches in excess 
of 30 percent.

4.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty from March 1962 to March 
1971.  He also had a period of active duty for training 
(ACDUTRA) from April to September 1961.

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from a July 2004 rating decision 
issued by the Jackson, Mississippi Regional Office (RO) of 
the Department of Veterans Affairs (VA) that granted service 
connection for bilateral tinea pedis, bilateral flat feet and 
headaches and assigned respective noncompensable, 10 percent 
and 30 percent evaluations for those disabilities.  The 
appellant appealed the initial ratings that were assigned to 
each disability after service connection was granted.  As 
such, the guidance of Fenderson v. West, 12 Vet. App. 119 
(1999) is for application.  Consequently, the evidence to be 
considered includes that for the entire time period in 
question, from the original grant of service connection to 
the present for each increased rating claim.

The appellant has also appealed the October 2004 rating 
decision in which his claim for an evaluation in excess of 30 
percent for his post-traumatic stress disorder (PTSD) 
disability was denied.  

In July 2006, the Board remanded the case for the scheduling 
of a Board hearing at the RO.  That Travel Board hearing was 
held at the RO in June 2007, before the undersigned Veterans 
Law Judge who was designated at that time as Acting Judge by 
the Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107.  A transcript of that hearing has been associated 
with the claims file.

At the June 2007 Board hearing, the appellant submitted 
additional medical evidence concerning his claims.  This 
evidence consisted of VA medical treatment records dated 
between January 2005 and May 2007.  The appellant also 
submitted a written waiver of review of that evidence by the 
agency of original jurisdiction.  Therefore referral to the 
RO of the evidence received directly by the Board is not 
required.  38 C.F.R. § 20.1304.

The Board again notes that the appellant, in his 1971 initial 
claim for VA compensation benefits, raised claims of 
entitlement to service connection for a skin rash and for the 
residuals of a right leg injury.  As these issues apparently 
still have not been developed or adjudicated by the RO, they 
are again REFERRED to the RO for appropriate action.


FINDINGS OF FACT

1.  The appellant's bilateral tinea pedis covers less than 5 
percent of the entire body and less than 5 percent of exposed 
areas affected.

2.  The appellant's bilateral tinea pedis disability has not 
been treated with systemic corticosteroids - only topical 
therapy.

3.  The appellant's bilateral pes planus is manifested by 
complaints of pain and clinical findings of moderately severe 
pes planus, some tenderness on manipulation and a normal gait 
and station.

4.  Pronounced or severe pes planus has not been clinically 
shown unilaterally or bilaterally.

5.  There is no medical evidence that shows the appellant's 
headaches disability is manifested by very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.

6.  The appellant's current psychiatric diagnosis is PTSD; 
his GAF scores between 2002 and 2005 ranged from 48 to 50.

7.  The appellant's PTSD disability is characterized by 
symptoms such as panic attacks; depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control with mood swings and 
irritability; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships.

8.  The appellant's psychiatric disability is not shown to 
have caused him to experience total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability 
evaluation for the appellant's bilateral tinea pedis 
disability have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.20, 
4.118, and Diagnostic Codes 7813, 7806 (2007); Fenderson v. 
West, 12 Vet. App. 119 (1999).

2.  The criteria for an initial disability evaluation in 
excess of 10 percent for the appellant's bilateral pes planus 
disability have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a and Diagnostic Code 5276 (2007); Fenderson v. 
West, 12 Vet. App. 119 (1999).

3.  The criteria for an initial disability evaluation in 
excess of 30 percent for the appellant's headaches disability 
have not been met.  38 U.S.C.A. § 1155, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.124a, Diagnostic Code 8100 (2007); Fenderson v. 
West, 12 Vet. App. 119 (1999).

4.  With resolution of reasonable doubt in the veteran's 
favor, the criteria for an evaluation of 70 percent, but not 
more, for the appellant's PTSD disability have been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 
4.10, 4.126, 4.130 Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

The appellant's tinea pedis, flat feet and headache claims 
arise from his disagreement with the initial evaluations 
following the grant of service connection.  Courts have held 
that once service connection is granted the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007). 

Turning to the remaining claim, the appellant was notified of 
the information necessary to substantiate his PTSD increased 
rating claim by correspondence dated in August 2004 (prior to 
the initial AOJ decision in this matter).  That document 
informed the appellant of VA's duty to assist and what kinds 
of evidence the RO would help obtain.  In that letter, the RO 
informed the appellant about what was needed to establish 
entitlement to an increased rating.  The letter informed the 
appellant of what evidence was required to substantiate the 
increased rating claim and of the appellant's and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in his 
possession to the AOJ.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
The RO did advise the appellant of such information in 
correspondence dated in June 2006.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  The appellant was provided 
with such notice in the August 2004 VA letter.  

Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Such notice errors may be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(where notice was not provided prior to the RO's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  The appellant was provided with such general 
notice in the October 2004 rating which was subsequently 
redone in the November 2005 Statement of the Case (SOC).  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The 
appellant was provided with such notice in the June 2006 VA 
letter and in the November 2005 SOC.  As with proper notice 
for an initial disability rating and consistent with the 
statutory and regulatory history, the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask the Secretary to obtain) 
that are relevant to establishing entitlement to increased 
compensation - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  
Vazquez-Flores, 22 Vet. App. 37 (2008).  This information was 
conveyed to the appellant in the August 2004 VA letter, as 
well as the June 2006 VA letter.

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

In this case, the Board finds that any notice error(s), such 
as the provision of notice for the PTSD increased rating 
claim after the initial decision by the AOJ, did not affect 
the essential fairness of the adjudication because the 
appellant could be expected to understand what was needed to 
establish an increased rating from the various notice letters 
sent to him by the RO and from the SOC.  In particular, the 
August 2004 letter informed the appellant of the need to 
submit evidence that his disability had increased in 
severity; that he should submit medical evidence; that he 
could submit statements from individuals who could describe 
the manner in which the disability had become worse; that he 
should inform the RO about treatment at VA facilities; that 
he could submit his own statement about his condition; and 
that he should submit all pertinent evidence in his 
possession.  The appellant was informed of the Diagnostic 
Code requirements for an increased rating in the rating 
decision and the SOC.  The June 2006 VA letter informed the 
appellant that ratings from zero to 100 percent are assigned 
to disabilities and provided additional examples of pertinent 
evidence he could submit.  Therefore, VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed for his PTSD increased rating claim.

Although complete notice was not sent before the initial AOJ 
decision in this matter, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  The appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his PTSD claim and given ample time to 
respond.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.

The Board observes that the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his PTSD claim and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the veteran.  Thus, the Board finds that 
any error in the timing of the appellant's notification of 
the VCAA constituted harmless error.  Proceeding with this 
matter in its current procedural posture would not therefore 
inure to the appellant's prejudice.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d).  Here, VA outpatient medical records have been 
associated with the claims file.  The appellant was afforded 
several VA examinations and a Travel Board hearing.  The 
appellant was informed about the kind of evidence that was 
required and the kinds of assistance that VA would provide 
and he was supplied with the text of 38 C.F.R. § 3.159.  The 
appellant did not provide any information to VA concerning 
available relevant treatment records that he wanted the RO to 
obtain for him that were not obtained.  The appellant was 
given more than one year in which to submit evidence after 
the RO gave him notification of his rights under the 
pertinent statute and regulations.

The appellant was provided with notice as to the medical 
evidence needed for increased evaluations, as well as the 
assistance VA would provide.  Therefore, there is no duty to 
assist that was unmet and the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development 
of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

All relevant facts with respect to the claims addressed in 
the decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

Disability evaluations are determined by the application of 
a schedule of ratings which is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  

In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
appellant, as well as the entire history of the appellant's 
disability in reaching its decision, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  Evidence of the present levels of 
disability is found in the reports of the VA examinations 
conducted in August 2002, June 2004, and August 2005; in the 
testimony given by the appellant at his March 2004 personal 
hearing at the RO and at the June 2007 Travel Board hearing; 
and in the reports of VA outpatient treatment rendered 
between 2003 and 2007.

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994).  A recent decision of the Court has held 
that in determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

Tinea pedis claim

The appellant contends that he is entitled to a compensable 
evaluation for his bilateral tinea pedis disability.  He 
testified at his June 2007 Travel Board hearing that the rash 
on his feet was painful and that he had to soak his feet in 
cool water because they would get hot.  

The appellant submitted his claim for service connection for 
tinea pedis in September 2002.  The Board notes that the 
regulations for the evaluation of skin disabilities were 
revised effective on August 30, 2002.  See 67 Fed. Reg. 
49590-49599 (July 31, 2002) and corrections in 67 Fed. Reg. 
58448-58449 (Sept. 16, 2002).  The Court has stated that 
where the law or regulation changes during the pendency of a 
case, the version most favorable to the veteran will 
generally be applied.  See West v. Brown, 7 Vet. App. 70 
(1994); Hayes v. Brown, 5 Vet. App. 60 (1993); Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

In the instant case, the appellant submitted his claim for 
tinea pedis in September 2002.  Therefore only the 
regulations in effect from August 30, 2002 onward are 
applicable.  See VA O.G.C. Prec. 3-2000 (April 10, 2000).  
Under those regulations for the evaluation of skin 
disabilities, tinea pedis is addressed under Diagnostic Code 
7813; the condition is to be rated as disfigurement of the 
head, face or neck (Diagnostic Code 7800), scars, (Diagnostic 
Codes, 7801, 7802, 7803, 7804 or 7805) or dermatitis or 
eczema (Diagnostic Code 7806), depending upon the predominant 
disability.  38 C.F.R. § 4.118, Code 7813.  

Dermatitis or eczema of less than 5 percent of the entire 
body or less than 5 percent of exposed areas affected, and no 
more than topical therapy required during the past 12-month 
period will be rated at zero percent.  

Dermatitis or eczema with at least 5 percent, but less than 
20 percent, of the entire body, or at least 5 percent, but 
less than 20 percent, of exposed areas affected, or requiring 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs for a total duration of less 
than 6 weeks during the past 12-month period will be rated 10 
percent.  

Dermatitis or eczema of 20 to 40 percent of the entire body 
or 20 to 40 percent of exposed areas affected, or requiring 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total duration of 6 weeks or 
more, but not constantly, during the past 12-month period 
will be rated 30 percent.  

Dermatitis or eczema with more than 40 percent of the entire 
body or more than 40 percent of exposed areas affected, or 
requiring constant or near-constant systemic therapy such as 
corticosteroid or other immunosuppressive drugs during the 
past 12-month period will be rated 60 percent.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806.

Review of the appellant's VA outpatient treatment records 
reveals that he has been getting topical medication to treat 
his bilateral tinea pedis.  There is no mention of any 
systemic therapy such as corticosteroids.  An October 2003 
progress note indicates there were no rashes on the 
appellant's skin.  There was evidence of prior scarring along 
the lower border of the soles of the feet.

The appellant underwent a VA medical examination in June 
2004; the examiner reviewed the claims file.  The appellant 
reported that he treated exacerbations of the condition with 
over-the-counter antifungal medication.  He described 
outbreaks as occurring five to six times per year and 
complained of irritation and itching.  He denied any skin 
ulcerations or breakdown.  On physical examination, there 
were several small crusty areas on the plantar surface of 
both feet.  There was no evidence of active disease between 
the toes.  The examiner stated that the proximal area of 
involvement was less than five percent of the non-exposed 
body area and less than one percent of the body area.  The 
examiner stated that the condition did not have any effect on 
the function of the feet.  

The appellant underwent another VA foot examination in August 
2005; the examiner reviewed the claims file.  The appellant 
reported that his feet would sweat, itch and hurt a great 
deal.  He was not taking any specific oral medication for his 
feet.  He was using a cream on his toes and feet for tinea 
pedis.  On physical examination, there were numerous tiny 
blisters along the edges of the heels bilaterally as well as 
on the arches.  

The appellant also underwent a VA skin examination in August 
2005; he complained of involvement of his toenails and 
described the use of topical medicated lotion and foot power.  
He denied being incapacitated at any time due to the skin 
condition.  The appellant said that his ambulation was not 
affected by his foot and toenail condition.  On physical 
examination, the feet were without scaling or inflammation.  
The examiner stated that there was no scarring or 
disfigurement and that zero percent of the exposed body was 
affected.  The examiner also stated that less than one 
percent of the entire body was affected.  

Diagnostic Code 7806 provides that specific percentages of 
skin must be adversely affected by a veteran's claimed skin 
disability in order to qualify for a disability rating.  The 
10 percent disability rating requires that at least 5 
percent, but not less than 20 percent, of the entire body or 
exposed areas of the body must be affected by the veteran's 
claimed skin disability.  Alternatively, to qualify for a 10 
percent disability rating, a veteran must be receiving 
intermittent systemic therapy like corticosteroids or other 
immunosuppressive drugs for a total duration of less than 6 
weeks during the past 12 months.  

In this case, the appellant has not received treatment with 
any intermittent systemic therapy like corticosteroids or 
other immunosuppressive drugs; he has only been prescribed 
topical medication.  In addition, the medical evidence of 
record does not demonstrate that between 5 and 20 percent of 
either the appellant's entire body or that between 5 and 20 
percent of the exposed areas of the appellant's body have 
been affected by the skin disability.  The reports of the VA 
examinations clearly demonstrate that the affected areas were 
quite small in size and very scattered.  In addition, there 
is some medical evidence that indicates that there are times 
when the appellant's skin is free from lesions.  In light of 
the foregoing, the criteria for a compensable rating have not 
been met on a schedular basis.

In addition, based upon the guidance of the Court in Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Board has considered 
whether a staged rating is appropriate.  The Board has not 
found any variation in the appellant's symptomatology or 
clinical findings that would warrant the assignment of any 
staged ratings for the tinea pedis disability.

The appellant has indicated that he should be rated as more 
than zero percent disabled for his skin disability due to his 
symptomatology.  However, the appellant, as a layperson, is 
not considered competent to offer an opinion as to matters 
requiring specialized knowledge, i.e. degree of impairment 
due to a medical condition.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); See also Clark v. Derwinski, 2 Vet. 
App. 166 (1992).  Competent medical evidence is required.  
The VA outpatient records and the VA medical examination 
reports do not indicate that the appellant's symptomatology 
meets the regulatory requirements for an evaluation in excess 
of zero percent under the pertinent regulatory provisions.  
These clinical assessments are considered persuasive as to 
the appellant's degree of impairment due to his skin 
disability since they consider his overall industrial 
impairment due to his bilateral tinea pedis.

In reaching its conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
because the preponderance of the evidence is against the 
appellant's claim, the benefit-of-the-doubt doctrine is 
inapplicable.  See Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).

Flat feet claim

The appellant testified at his March 2004 personal hearing at 
the RO that he always kept inserts in his shoes.  He 
testified at his June 2007 Travel Board hearing that his feet 
would hurt from walking on concrete.  

The rating schedule contains a number of provisions relating 
to the feet.  In this case, the appellant has been service-
connected for bilateral pes planus, which is evaluated under 
Diagnostic Code 5276, flatfoot, acquired.  Under that code, 
severe bilateral pes planus with objective evidence of marked 
deformity (pronation, adduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, and 
characteristic callosities warrants a 30 percent rating.  A 
50 percent rating is assigned for pronounced bilateral pes 
planus; marked pronation, extreme tenderness of the plantar 
surfaces of the feet, and marked inward displacement and 
severe spasm of the tendo achillis on manipulation, not 
improved by orthopedic shoes or appliances.  Unilateral 
pronounced pes planus is rated 30 percent disabling.

Review of the appellant's VA outpatient treatment records, 
dated between October 2003 and May 2007, reveals that he has 
been always been described as having a normal gait and 
station.  There are no findings of pronation, extreme 
tenderness, inward displacement, spasm of the Achilles 
tendon, marked deformity, indications of swelling on use or 
of characteristic callosities.  

The appellant underwent a VA foot examination in June 2004; 
the examiner reviewed the claims file.  The appellant 
reported that his feet became very fatigued without arch 
support and that his feet hurt.  On physical examination, the 
appellant ambulated with a normal gait and posture.  There 
was no unusual wear on his shoes; there were arch supports in 
his shoes.  The Achilles tendons were nontender.  Each 
forefoot was normal.  There was some pain with manipulation 
of the bones of the instep of each foot.  The examiner 
rendered an impression of mild pes planus bilaterally.  

The appellant underwent another foot examination in August 
2005; the examiner reviewed the claims file.  The appellant 
said that his feet hurt after walking a block or two.  He 
said that he could cut his grass and wash his car.  On 
physical examination, there was bilateral pes planus.  The 
feet did not show abnormal callosities.  There was no 
instability of the feet.  In weight bearing, the alignment of 
the appellant's Achilles tendon was normal bilaterally, both 
standing and on toes.  There was no forefoot or midfoot 
malalignment.  The examiner rendered a diagnosis of 
moderately severe pes planus.

The Board finds that the current disability picture, as 
reflected by the evidence as a whole, does not support a 
rating higher than the currently assigned 10 percent 
disability rating.  The appellant suffers from pain that is 
increased with use, there is some tenderness to manipulation 
of the arch and the appellant uses shoe inserts.  However, 
the overall functional limitation suggested by the 
appellant's symptoms is commensurate with the assignment of a 
10 percent rating.  There is no deformity, there is no 
swelling on use, there is no marked pronation or extreme 
tenderness, and there is no inward displacement or Achilles 
tendon spasm.  

Taking into consideration the provisions of 38 C.F.R. §§ 4.7, 
4.10 and 4.40, the appellant's chronic pain warrants no more 
than a rating of 10 percent for his flatfoot pathology.  The 
percentage rating represents as far as can practicably be 
determined the impairment in earning capacity resulting from 
the service-connected bilateral foot disability.  Functional 
impairment beyond that anticipated in the rating code, which 
would warrant an evaluation greater than the 10 percent 
assigned, has not been demonstrated.  38 C.F.R. § 4.40.  
While there are objective indications of pain on use, some 
tenderness on manipulation and one callus on one toe on each 
foot, the overall disability picture is more reflective of 
the criteria for a 10 percent rating than it is reflective of 
the criteria for a 30 percent rating.  

The appellant's symptoms more closely approximate those 
required for a 10 percent rating under the applicable rating 
criteria, and the criteria for a rating in excess of 30 
percent have not been met.  Consequently, the Board finds 
that the appellant's overall disability is best characterized 
as "moderately severe" but not "severe" or "pronounced" 
within the meaning of Diagnostic Code 5276.  Based on the 
physical and X-ray examinations, the assignment of an initial 
schedular evaluation for pes planus in excess of 10 percent 
is not warranted.  A 10 percent evaluation adequately 
compensates the appellant for the commensurate degree of 
impairment resulting from the bilateral pes planus 
disability.

In addition, based upon the guidance of the Court in Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Board has considered 
whether a staged rating is appropriate.  The Board has not 
found any variation in the appellant's symptomatology or 
clinical findings that would warrant the assignment of any 
staged ratings in this case.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the appellant's pes 
planus increased initial rating claim.  In reaching its 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, because the 
preponderance of the evidence is against the appellant's 
claim, the benefit-of-the-doubt doctrine is inapplicable.  
See Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Headaches claim

The appellant testified at his March 2004 personal hearing at 
the RO that he experienced hard dull headaches that hurt 
badly.  He said that he sometimes had to put a cold towel 
across his forehead and lie down for awhile in complete quiet 
to alleviate the pain.  He further testified at his June 2007 
Travel Board hearing that he experienced headaches two to 
five times per week.

The appellant's service-connected headaches have been rated 
under the criteria in the VA Schedule for Rating Disabilities 
for Migraine.  Under these criteria, a 30 percent rating is 
assigned with characteristic prostrating attacks occurring on 
an average once a month over last several months.  The 
highest or 50 percent rating may be assigned with very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  38 C.F.R. 
§ 4.124, Diagnostic Code 8100.

Review of the appellant's VA outpatient treatment records 
dated between October 2003 and May 2007 reveals that the 
appellant denied headaches in an October 2003 progress note.  
In a neurology consultation note dated in October 2004, the 
appellant reported two to three headaches per week.  The 
appellant also reported that his headaches had put him to bed 
six to seven times over the previous six months.  On physical 
examination, motor testing was 5/5.  The clinical impression 
was chronic daily headaches.  In January 2005, the appellant 
told a neurologist that his headaches had put him to bed only 
once in the previous three months.  In November 2005, the 
appellant reported that he was doing better on Elavil in that 
his headaches were less frequent and less severe.  In 
September 2006, the appellant said that Tylenol was not 
helping and that he usually had two to three headaches per 
week.  Most recently, in May 2007, the appellant stated that 
he experienced four to five headaches per day and that these 
were usually brought on by him getting upset or anxious.  The 
clinical impression was chronic daily headaches.

The appellant underwent a VA neurological examination in June 
2004; the examiner reviewed the claims file.  The appellant 
said that his headaches occurred two to three times per week.  
He also said that in the prior six months, headaches had put 
him to bed six or seven times.  On physical examination, 
motor testing was 5/5.  The examiner concluded that it 
appeared that the appellant had one prostrating headache per 
month.

The appellant underwent another VA neurological examination 
in August 2005; he complained of headaches every other day 
and sometimes twice a day.  The appellant said that the 
headaches would last six to eight hours.  He also said that 
he had to go to bed with a headache a couple of times per 
week.  After examining the appellant, the examiner rendered a 
clinical assessment of chronic daily headaches.  The examiner 
concluded that the appellant appeared to have a prostrating 
attack a couple of times per week.

There is no indication in the pertinent medical evidence of 
record that the appellant's migraine headaches have occurred 
on a very frequent basis or that they were completely 
prostrating and prolonged.  After having reviewed the 
evidence, the Board concludes that the preponderance of the 
evidence is against a schedular rating in excess of the 
currently assigned 30 percent.  The appellant has reported 
experiencing a varying range of headaches.  While the 
appellant's description of his headaches at the June 2004 VA 
examination is similar to his reports in his outpatient 
treatment records, his description of his headaches at his 
August 2005 VA examination is very different from the reports 
he gave to his treating clinician in January 2005, and in 
November 2005.  There is no clinical documentation that the 
appellant has had prostrating headaches more than once a 
week.  The clinical treatment evidence of record does not 
demonstrate the existence of very frequent completely 
prostrating and prolonged attacks or that the headache 
disability is productive of severe economic inadaptability.  
In fact, the appellant has received more recent treatment for 
eye complaints than for headache pain.  There is no clinical 
evidence of record that the appellant was unable to report 
for serial treatment sessions for his eye conditions due to 
headaches.  Accordingly, the Board finds that a 30 percent 
rating is the appropriate evaluation in this case and that 
the degree of impairment resulting from the service-connected 
headaches in this case does not more nearly approximate the 
next higher (50%) rating.  38 C.F.R. §§ 4.7, 4.124, 
Diagnostic Code 8100.

In addition, based upon the guidance of the Court in Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Board has considered 
whether a staged rating is appropriate.  The Board has not 
found any variation in the appellant's symptomatology or 
clinical findings that would warrant the assignment of any 
staged ratings in this case.

In reaching its conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
because the preponderance of the evidence is against the 
appellant's claim, the benefit-of-the-doubt doctrine is 
inapplicable.  See Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).

PTSD claim

The appellant contends that his PTSD disability is more 
severely disabling than the current evaluation reflects.  He 
maintains that his PTSD condition warrants an evaluation in 
excess of the currently assigned 30 percent rating.  He 
testified at his March 2004 personal hearing at the RO that 
he sometimes forgot his own name.  He said that sometimes he 
would start to feel as though he was falling apart.  The 
appellant also testified at his June 2007 Travel Board 
hearing that he experienced panic attacks and social 
isolation that extended to his family members.

The current regulations state that, under the General Rating 
Formula for Mental Disorders, a 50 percent rating is assigned 
for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A total occupational and social impairment, due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name, will 
be rated as 100 percent disabling.

Under 38 C.F.R. § 4.130, the nomenclature employed in this 
portion of the rating schedule is based upon the DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition, of the 
American Psychiatric Association (DSM-IV).  As indicated in 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995), the GAF is a 
scale reflecting the psychological, social and occupational 
functioning on a hypothetical continuum of mental health-
illness and a 51-60 rating indicates moderate difficulty in 
social, occupational or school functioning.  The DSM-IV 
describes a GAF score of 51 to 60 as reflecting a moderate 
level of impairment, e.g., flattened affect, circumstantial 
speech, occasional panic attacks, or moderate difficulty in 
social, occupational or school functioning, e.g., having few 
friends or having conflicts with peers or co-workers.  See 
38 C.F.R. § 4.130.  See also, Cathell v. Brown, 8 Vet. App. 
539 (1996); and Richard v. Brown, 9 Vet. App. 266, 267 
(1996), wherein the Court stated that a "GAF of 50 is 
defined as ['][s]erious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).[']"  
Between August 2002 and August 2005, the appellant's GAF 
score decreased from 50 to 48.

Review of the appellant's VA outpatient treatment records 
reveals a November 2003 endorsement by the appellant of a 
fairly high level of depression. He denied active suicidal 
plans.  He reported having more trouble getting along with 
people.  He reported mood swings, being easily distracted and 
daily intrusive thoughts.  The appellant was noted to be 
anxious, avoidant and tending to isolate himself.  A 
difficulty in establishing intimacy was noted.  

The appellant underwent a VA examination in August 2002.  The 
appellant's symptoms included significant intrusive thoughts, 
hypervigilance, distressing dreams, social isolation, 
diminished participation and interest in activities, feeling 
detached and estranged, crying spells and loss of energy.  
The examiner rendered an Axis I diagnosis of PTSD.  The 
examiner assigned a current GAF score of 50.  

The appellant underwent another VA examination in June 2004; 
the examiner reviewed the claims file.  The appellant said 
that his attention span was sometimes short.  He said that he 
did not like crowds and that he just lived alone.  The 
examiner rendered an Axis I diagnosis of PTSD and assigned a 
GAF score of 48 (current and past year).

The appellant also underwent another VA examination in August 
2005; the examiner reviewed the claims file.  The appellant 
complained of flashbacks, insomnia, nightmares, a startle 
response, being easily agitated, mood lability/mood swings 
and social isolation.  The examiner noted the appellant's 
disheveled appearance and stated that the appellant's clothes 
were soiled.  The examiner rendered an Axis I diagnosis of 
PTSD and assigned a current and past year GAF score of 48.  
The examiner stated that the appellant's symptoms were daily 
and severe.  The examiner further stated that the appellant's 
GAF score reflected severe impairment in social functioning.  
The examiner said that the appellant had no meaningful 
interpersonal relationships and that the appellant had a 
history of an inability to tolerate stressful situations.

The evidence reported above reflects that the appellant has 
exhibited some PTSD symptoms that are enumerated among the 
criteria of both the 50 percent and 70 percent ratings.  
While further medical inquiry could be conducted with a view 
towards resolution of this question, it is doubtful that such 
research would assist the Board in its inquiry.  See e.g., 
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (Observing 
that when it is not possible to separate the effects of a 
service-connected condition and a non-service-connected 
condition, the provisions of 38 C.F.R. § 3.102 mandates that 
reasonable doubt on any issue was to be resolved in the 
veteran's favor, and that all signs and symptoms be 
attributed to the service-connected condition).  

Affording the veteran the benefit of the doubt on the 
question of the severity of the disability under 
consideration, the Board finds that there is enough evidence 
to support a schedular evaluation of 70 percent for the 
appellant's PTSD.  The medical evidence shows that the 
appellant's PTSD symptomatology was severe enough to result 
in social isolation, anxiety, depressed mood, anhedonia, 
chronic sleep impairment, impairment of concentration and 
memory loss, difficulty controlling mood/irritability and no 
interpersonal relationships.  These symptoms were severe 
enough that the GAF scores assigned by VA psychiatrists 
ranged between 48 and 50 at best.  Furthermore, the 
appellant's PTSD symptoms resulted in the need for 
psychiatric outpatient treatment, as well as a continuing 
need for medication.  These PTSD symptoms more closely 
approximate the criteria for a 70 percent evaluation. 

However, the appellant is not entitled to an evaluation in 
excess of a 70 percent.  The evidence of record does not 
indicate that he experiences total occupational and social 
impairment due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  The objective findings of the appellant's VA 
outpatient psychiatric treatment and the August 2002, June 
2004, and August 2005 VA psychiatric examinations contain no 
evidence that the appellant's symptoms are so incapacitating 
as to border on gross repudiation of reality.  In each 
instance, the appellant has been found to be oriented and 
capable of expressing himself in a coherent and fairly 
logical manner and, despite some significant psychiatric 
symptoms, the appellant's speech, behavior and manner were 
essentially appropriate much of the time.

In addition, based upon the guidance of the Court in Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Board has considered 
whether a staged rating is appropriate.  The Board has not 
found any variation in the appellant's symptomatology or 
clinical findings that would warrant the assignment of any 
staged ratings in this case.

Extraschedular evaluation

Notwithstanding the above discussion, a rating in excess of 
the assigned schedular evaluations for the appellant's 
service-connected disabilities may be granted when it is 
demonstrated that the particular disability presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  See 
38 C.F.R. § 3.321(b)(1).

The Board finds no evidence that any one of the appellant's 
service-connected disabilities addressed above has presented 
such an unusual or exceptional disability picture at any time 
as to require consideration of an extraschedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b).  The 
schedular rating criteria are designed to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1.

The Board finds that there is no evidence that any one of the 
schedular evaluations in this case is inadequate.  As 
discussed above, there are higher ratings for the appellant's 
disabilities, but the required manifestations have not been 
shown in this case.  The Board further finds that no evidence 
has been presented suggesting an exceptional disability 
picture in this case.  The appellant has not required any 
hospitalization for any one of his service-connected 
disabilities, and he has not demonstrated marked interference 
with employment due to such disability.  

There is no objective evidence of any symptoms due to any one 
of the service-connected disabilities that are not 
contemplated by the pertinent rating criteria.  
Consequently, the Board concludes that referral of this case 
for consideration of the assignment of extraschedular ratings 
is not warranted.  See Floyd v. Brown, 8 Vet. App. 88, 96 
(1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).  
(When evaluating an rating claim, it is well established that 
the Board may affirm an RO's conclusion that a claim does not 
meet the criteria for submission for an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1), or may reach such a 
conclusion on its own.)


	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an initial compensable evaluation for the 
bilateral tinea pedis disability is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for the bilateral flat foot disability is denied.

Entitlement to an initial evaluation in excess of 30 percent 
for the headaches disability is denied.

A 70 percent schedular evaluation for PTSD is granted, 
subject to the regulations governing payment of monetary 
benefits.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


